Citation Nr: 1531944	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  09-40 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to a higher initial rating for an adjustment disorder with mixed anxiety and depression, rated as 30 percent disabling prior to September 10, 2014.    

2.  Entitlement to a higher initial rating for traumatic brain injury (TBI), rated as 10 percent disabling until September 10, 2014.  

3.  Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD) with TBI, currently rated as 50 percent disabling beginning September 10, 2014.

4.  Entitlement to an initial increased rating for lumbosacral spondylolysis with Grade I listhesis, currently rated 10 percent disabling.  

5.  Entitlement to an initial compensable rating for residuals of right ankle sprain. 

6.  Entitlement to an initial compensable rating for headaches.

7.  Entitlement to service connection for tinnitus.

8.  Entitlement to service connection for residuals of a left second toe stress fracture.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran had active duty service from July 2004 to September 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by a December 2008 Regional Office (RO) of the Department of Veterans Affairs (VA) in Waco, Texas.  Jurisdiction has been transferred to the RO in Houston, Texas. 

In September 2014, the RO combined the separately rated adjustment disorder and TBI disabilities into a single disability of PTSD with TBI and assigned a 50 percent rating beginning September 10, 2014.  It also granted a 10 percent rating beginning September 10, 2014 for the lumbar spine disability.  As higher initial ratings are available, the issues remain on appeal.  

The Veteran submitted additional evidence accompanied by a waiver of AOJ review.  The Board may consider the evidence in the first instance.  38 C.F.R. § 20.1304 (2014). 

The Veteran had a videoconference before the undersigned in March 2015.  The hearing transcript is unavailable.  The Veteran was provided another opportunity for a hearing, but declined.  See May 2015 correspondence.

The issues of higher initial ratings for an adjustment disorder with mixed anxiety and depression, TBI, PTSD with TBI, lumbosacral spondylolysis with Grade I listhesis, residuals of right ankle sprain, and headaches and service connection for residuals of a left second toe stress fracture are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all doubt in the Veteran's favor, tinnitus is related to the Veteran's active service. 
 

CONCLUSION OF LAW

The criteria for service connection for tinnitus are met. 38 U.S.C.A. §§ 1101, 1110,  5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

With regard to the claim of service connection for tinnitus, the Board concludes that the VCAA does not preclude the Board from adjudicating this portion of the Veteran's claim.  This is so because the Board is taking action favorable to the Veteran by granting his service connection claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, discussion of VA's compliance with the notice and assistance requirements of the VCAA, 38 U.S.C.A. § 5100 et seq. (West 2002 and Supp. 2011), would serve no useful purpose.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In general, service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection for 38 C.F.R. § 3.309(a) chronic diseases, may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  

In this instance, the Veteran reported having tinnitus in December 2008 VA treatment records and claims that it is related to service.  Symptomatic tinnitus is rated as 10 percent disabling.  38 C.F.R. § 4.87, DC 6260.  Resolving all doubt in the Veteran's favor, he meets the requirements for a presumption of service connection.  Service connection for tinnitus is granted.  38 C.F.R. §§ 3.102, 3.303, 3.303(b), 3.307, 3.309. 



ORDER


Service connection for tinnitus is granted.  


REMAND

The September 2014 VA examination reports indicate that the Veteran is a poor historian and suggest that he has ongoing private and VA medical care.  He reportedly continues to receive medical treatment through the Temple VA Medical Center and was recently granted a disability accommodation by his employer.  (September 2014 VA spine examination report; correspondence received March 27, 2015).  The September 2014 supplemental statement of the case reports that VA treatment records through May 2012 are available.  The most recent VA treatment records available are a May 2012 VA TBI clinic note and a March 30, 2011 VA primary care note.  VA has adopted a regulation requiring that when it becomes aware of private treatment records it will specifically notify the Veteran of the records and provide a release to obtain the records.  If the Veteran does not provide the release, VA must ask that the Veteran obtain the records.  38 C.F.R. § 3.159(e)(2) (2014).  The RO/AMC should request that the Veteran provide a release for the private medical records concerning his back disability.  

The September 2014 VA examiner indicated that the Veteran's headache may occasionally interfere with work.  Given the request for workplace accommodation records above, the Board will defer adjudication until more information is obtained about the nature and extent of the Veteran's workplace accommodation.   

Accordingly, the case is REMANDED for the following action:

1.  Obtain a complete copy of the Veteran's VA medical records since 2010 and associate them with the record.  

2.  Ask the Veteran to complete authorizations for VA to obtain records of treatment for low back pain from private providers.  If the Veteran fails to furnish any necessary releases for private treatment records, he should be advised to obtain the records and submit them to VA. 

If any requested records cannot be obtained, inform the Veteran of this fact, of the efforts made to obtain the records and of any additional efforts that will be made with regard to his appeals.

3.  Request that the Veteran provide release for VA to obtain all disability accommodation records from his employer.  Advise him that he should submit all evidence in his possession regarding his workplace disability accommodation request.  

4.  Then, review all newly received records and determine if additional VA examinations are needed for any of the claimed disabilities.  Ensure that all development is adequately completed and take any remedial action necessary.  If any claim on appeal remains denied, the RO/AMC should issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


